Citation Nr: 1811887	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for residuals of a left foot laceration with scarring.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1966 and from July 1970 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cheyenne, Wyoming.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issues on appeal must be remanded for further development.  VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

Although the service medical records and certificate of release from active duty were obtained, the Veteran's service personnel records were not requested.  Since the Veteran contends that he trained with demolitions at Fort Leonard Wood, the Board finds that a complete record containing the Veteran's service personnel records is needed.

Additionally, where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A May 2013 VA examiner diagnosed lumbar strain and degenerative arthritis of the lumbar spine.  The Veteran claimed he hurt his back lifting heavy pots filled with food as a cook.  Service medical records show the Veteran was treated for chronic lumbar strain.  The examiner opined that degenerative arthritis was not related to service, and reasoned that the current findings were consistent with aging.  However, the examiner did not explain how degenerative arthritis was consistent with a client of the Veteran's age, or why aging and not a chronic lumbar strain was more likely than not the cause of any current lumbar disability.

The May 2013 VA foot examination noted a past laceration to the left foot.  However, the examiner did not note whether the Veteran had a current left foot disability, or provide the measurements of any residual scar.

A February 2013 audiology report noted moderate to moderately severe bilateral hearing loss.  However, no audiogram results were included in the VA records.  Additionally, the examiner did not discuss the high-frequency shift in hearing from the Veteran's first period of service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records for both periods of service.  Requests should be sent to the Textual Records office at the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate agency.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file, to include this remand, and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should diagnose all lumbar spines disabilities found.  The examiner should opine, whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability was incurred in service or is the result of any incident in service, to include complaints of chronic back pain and chronic lumbar strain.  The examiner should provide a complete rationale for all opinions.

3.  Schedule the Veteran for a VA left foot examination.  The examiner must review the claims file, to include this remand, and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should diagnose all left foot disabilities currently found, and provide measurements for any left foot scar.  The examiner should opine, whether it is at least as likely as not (50 percent or greater probability) that any left foot disability was incurred in service or is the result of any incident in service.  The examiner should provide a complete rationale for all opinions.

4.  Locate and associate the February 2013 audiogram results with the record.  Once the requested development has been completed, obtain an addendum opinion from the same examiner, if possible, which discusses the in-service high-frequency shift in hearing.  The examiner is asked to opine whether it is at least as likely as not (greater than 50 percent probability) that any current bilateral hearing loss is related to service, to include the in-service shift in hearing.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

